DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 06/07/2021. Presently, claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/121768 to Williams in view of US Patent Application Publication No. 2017/0136367 to Watari.
	With regard to claim 1, Williams discloses a computer-implemented method for spoiler blocking, the method comprising: ascertaining, by a data platform data potentially available to a user of a service having a media object (col. 5, lines 4-15, wherein social media feeds are available); identifying, by the data platform at least one object revealed by the media object, the at least one object being associated with an application (col. 5, lines 4-15); receiving, by the data platform, metadata associated with the at least one object, the metadata indicative of whether the at least one object should be hidden from the user (col. 6, lines 14-35); determining, by the data platform, based on the metadata, the at least one object is a potential spoiler (col. 5, lines 4-10; col. 6, lines 14-35); and blocking, by the data platform the user from interacting with the media object through the service (col. 5, lines 4-10; col. 6, lines 14-35).
	Williams does not explicitly disclose that the object is associated with a gaming application. However, Watari teaches spoiler hiding specifically for gaming applications (0048; 0050).
	With regard to claim 2, the combination of Williams and Watari teaches determining that the at least one object has been discovered by the user; and based on the determination, removing Williams at col. 5, lines 4-10; col. 7, lines 25-29; col. 8, lines 5-11; col. 9, lines 6-10; Watari at 0048; 0050).
	With regard to claim 3, the combination of Williams and Watari teaches that the at least one object includes lore, a trophy, user generated content, an activity a character, a weapon, an entity, a setting, an outcome, an action, an effect, a location, a video, a community thread, an item, a character, and character statistics (Williams at fig. 6; col. 5, lines 12-27; col. 7, lines 4-29; Watari at 0048; 0050).
	With regard to claim 4, the combination of Williams and Watari teaches that blocking the at least one object includes preventing the user from engaging with the at least one object (Williams at fig. 6; col. 6, lines 14-21; col. 7, lines 4-12; Watari at 0048; 0050).
	With regard to claim 5, Williams discloses that blocking the at least one object includes removing information related to the at least one object from a user interface (col. 7, lines 13-15 wherein it states excludes posts).
	With regard to claim 6, Williams discloses receiving, from the user, a request to remove hidden markings form the metadata associated with at least one type of object; and in response to the request, marking object associated with the at least one type of object as visible for the user (col. 7, lines 25-29; col. 9, lines 6-10).
	Claims 7-18 are mirrored claims of claims 1-6 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the teachings of Watari with the disclosure of Williams such that a user who is interested in playing a specific game application will only see spoilers as they complete certain parts of the game. That is much like the recorded television program that users are later revealed of results, this will now allow for users that are interested in certain games to only see spoilers after they have completed certain sections of the game (See Williams at col. 5, lines 4-10; col. 7, lines 25-Watari at 0050). Thus, allowing a gamer to be able to surf certain social media feeds without fearing that a spoiler related to a game that they have been playing will be revealed.
Response to Arguments
Previous objections to claims 4 and 5 have been withdrawn because Applicant has corrected the mistake with the present amendment.
Applicant then argues the prior art which has been addressed as above. However, in response to Applicant’s argument “The pending application teaches blocking spoilers for an application from a service, while Williams seems to teach blocking spoilers for a recorded tv program from an application,” (Arguments, page 11, emphasis in original), the current rejection shows that the application is the game program (as taught by Watari 0048; 0050) and that the service is a social media feed (Williams page 7, line 5). Applicant’s own arguments concede that “service includes sources of content that may contain spoilers such as social media applications,” (Arguments, page 10, emphasis added).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jay Trent Liddle/Primary Examiner, Art Unit 3715